Name: 1999/789/EC: Commission Decision of 3 December 1999 concerning certain protection measures relating to African swine fever in Portugal (notified under document number C(1999) 4224) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural activity;  health;  Europe
 Date Published: 1999-12-04

 Avis juridique important|31999D07891999/789/EC: Commission Decision of 3 December 1999 concerning certain protection measures relating to African swine fever in Portugal (notified under document number C(1999) 4224) (Text with EEA relevance) Official Journal L 310 , 04/12/1999 P. 0071 - 0073COMMISSION DECISIONof 3 December 1999concerning certain protection measures relating to African swine fever in Portugal(notified under document number C(1999) 4224)(Text with EEA relevance)(1999/789/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular, Article 10(4) thereof,Having regard to council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular, Article 9(4) thereof,Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products(4) as last amended by Directive 91/687/EEC(5), and in particular Article 7a(2) thereof,(1) Whereas an outbreak of african swine fever occurred in Portugal, region of Alentejo, municipality of Almodovar on 15 November 1999;(2) Whereas Portuguese authorities have put in place measures to eradicate the disease including slaughter and destruction of all the pigs in the outbreak and in the holdings located in a 3 km radius around the outbreak;(3) Whereas the disease situation is liable to endanger the herds in other areas of Portugal and of other Member States, in view of trade in live pigs, fresh pigmeat and certain meat-based products;(4) Whereas information provided by Portugal on the African swine fever situation has made it possible to identify geographically areas which present a particular risk; whereas the restrictions on trade can apply on a regional basis;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Portugal shall not send to other Member States live pigs coming from a holding situated in those areas of the regions Alentejo and Algarve described in the Annex.2. Portugal shall not send to other Member States live pigs originating from a holding situated in the regions Alentejo and Algarve outside those areas described in the Annex unless the animals:- come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question,- have been included in a pre-movement serological testing programme carried out within 10 days prior to transport where no antibodies to the African swine fever virus have been detected; the pre-movement testing programme for the consignment in question must be designed to give approximately 95 % confidence of detecting seropositive animals at a 5 % prevalence level,- have undergone a clinical examination on the holding of origin within 24 hours prior to transport. All pigs on the holding of origin shall be examined and related facilities be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin,- have been transported directly from the holding of origin to the holding or slaugherhouse of destination. The means of transport shall be cleaned and disinfected with an officially approved disinfectant before loading and shall be officially sealed.3. Intra-Community movements of the animals referred to in paragraph 2 shall only be allowed following three days advance notification to the competent authority in the Member State of destination.Article 21. Live pigs originating from a holding situated in the areas described in the Annex cannot be sent to other areas of Portugal unless the animals:- come from a holding located at a distance of at least 10 km from the outbreak of African swine fever which ocurred on 15 November 1999 and from any eventual following outbreak,- are slaughtered at slaugherhhouses in the regions of Alentejo and Algarve designated by the competent veterinary authorities,- come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question;- have been included in a pre-movement serological testing programme carried out within 10 days prior to transport where no antibodies to the African swine fever virus have been detected; the pre-movement testing programme for the consignment in question must be desgined to give approximately 95 % confidence of detecting seropositive animals at a 5 % prevalence level,- have undergone a clinical examination on the holding of origin within 24 hours prior to transport. All pigs on the holding of origin shall be examined and related facilities must be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin,- have been transported directly from the holding of origin to the designated slaughterhouse. the means of transport shall be cleaned and disinfected with an officially approved disinfectant before loading and immediately after unloading and shall be officially sealed.2. Live pigs originating from a holding situated in the regions Alentejo and Algarve outside those areas described in the Annex cannot be moved to other regions of Portugal unless the animals:- come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question,- have been included in a pre-movement serologicial testing programme carried out within 10 days prior to transport where no antibodies to the African swine fever virus have been detected; the pre-movement testing programme for the consignment in question must be designed to give approximately 95 % confidence of detecting seropositive animals at a 5 % prevalence level,- have undergone a clinical examination on the holding of origin within 24 hours prior to transport. All pigs on the holding of orign shall be examined and related facilities must be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin,- have been transported directly from the holding of origin to the holding or slaughterhouse of destination. The means of transport shall be cleaned and disinfected with an officially approved disinfectant before loading and shall be officially sealed.3. Live pigs sent to other areas of Portugal in accordance with paragraphs 1 and 2 must be accompained during transport to the holding or slaugherhouse of destination by a health document issued by an official veterinarian.Article 31. Portugal shall not send to other Member States fresh pigmeat and pigmeat products obtained from pigs originating from holdings situated in those areas described in the Annex.2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4(1)(a) of Directive 80/215/EEC.Article 41. The health certificate provided for in Council Directive 64/432/EEC(6), as last amended by Directive 98/99/EC(7) accompanying pigs sent from the regions Alentejo and Algarve in Portugal in accordance with Article 1(2) or from other regions of Portugal to other Member States must be completed with the following: "Animals in accordance with Commission Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal."2. Fresh meat of pigs which come from holdings located in areas of Portugal not listed in the Annex consigned from the territory of Portugal to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: "Meat conforming to Commission Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal."3. Meat products of pigs which come from holdings located in areas of Portugal not listed in the Annex or that have undergone one of the treatments laid down in Article 4(1)(a) of Directive 801/215/EEC, consigned from the territory of Portugal to other Member States shall be accompanied by a certificate from an official veterinarian. the certificate shall bear the following words: "Meat products conforming to Commission Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal."Article 5Portugal will submit a programme for the surveillance of African swine fever in the regions Alentejo and Algarve to the Commission by 3 December 1999.Article 6This Decision is applicable until 31 January 2000.Article 7The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 8This Decision is addressed to the Member States.Done at Brussels, 3 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 47, 21.2.1980, p. 4.(5) OJ L 377, 31.12.1991, p. 161.(6) JO L 121, 29.7.1964, p. 1977/64.(7) OJ L 358, 31.12.1998, p. 107.ANNEXMunicipalities in AlentejoBarrancosMÃ ©rtolaMouraSerpaAljustrelAlmodÃ ´varAlvitoBejaCastro VerdeCubaFerreira do AlentejoOuriqueVidigueiraMuncipalities in AlgarveLoulÃ ©AlcoutimSilves